 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge or otherwise discriminate against our employeesbecause they have given testimony under the Act.WE WILL NOT discourage membership of our employees in United Steel-workers of America,AFL-CIO,or in any other labor organization of our em-ployees, by discriminating in regard to hire or tenure of employment or anyterm or condition thereof.WE WILL NOT threaten our employees for engaging in union activities.WE WILL NOT refuse to bargain collectively in good faith with United Steel-workers of America,AFL-CIO,as the exclusive bargaining representative ofall our production and maintenance employees,including shipping and receivingemployees, leadmen,and truckdrivers,employed at our Arlington,Texas, plant,exclusive of guards,watchmen,office clericals,professional,technical employees,and all supervisors as defined in the Act,with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment.WE WILL NOT unilaterally grant wage increases to, or otherwise alter theterms and conditions of employment of, our employees in the above-describedappropriate unit,without first giving notice to and discussing the matter withthe above-named Union as the exclusive bargaining representative of our em-ployees in such unit.WE WILL furnish to the above-named Union,or its agents,upon request, thejob classifications and wage rates of the employees in the appropriate unit.WE WILL, upon request,meet with and bargain coll@ctively with the aboveUnion with reasonable frequency and promptness concerning the negotiationof a contract.WE WILL make whole Milford Scott for any loss of earnings he may havesuffered as a result of the discrimination against him.WE WILL NOT in any manner interfere with our employees'rights as guaran-teed in the Act.All our employees are free to become,remain,or refrain from becoming or re-maining, members of the above labor organization,or any labor organization.R.C. CAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth 2, Texas, TelephoneNo. Edison 5-4211,Extension 2131,ifthey have any question concerning thisnotice or any compliance with its provisions.Raymond O.Lewis,*W. A. Boyle and John Owens,as Agents forthe International Union,United Mine Workers of America andas Members of the Joint Industry Contract Committee estab-lished by the National Bituminous Coal Wage Agreement of1950, and Edward G. Fox,C.W. Davis and Hamilton K. Beebe,as Agents for the Coal Operators signatory to the NationalBituminous Coal Wage Agreement of 1950 and as Members ofthe Joint Industry Contract Committee established by thatAgreementandArthur J. Galligan.Case No. 5-CE-6.August27, 1963DECISION AND ORDERUpon charges duly filed on November 29, 1962, by Arthur J. Galli-gan, an individual, the General Counsel of the National Labor Rela-*Designated a member of the Committee to replace Thomas Kennedy, deceased.144 NLRB No. 29. RAYMOND O. LEWIS, W. A. BOYLE & JOHN OWENS, ETC. 229tions Board, by the Regional Director for the Fifth Region, issued acomplaint dated February 7, 1963, against Raymond O. Lewis, W. A.Boyle, and John Owens, as agents for the International Union,United Mine Workers of America 1 and as members of the JointIndustry Contract Committee established by the National BituminousCoalWage Agreement of 1950, and Edward G. Fox, C. W. Davis,and Hamilton K. Beebe, as agents for the Coal Operators 2 signatoryto the National Bituminous Coal Wage Agreement of 1950 and asmembers of the Joint Industry Contract Committee established bythat agreement, alleging that said Respondents had engaged in andwere engaging in unfair labor practices within the meaning ofSection 8(e) and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended.Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly served upon theRespondents and the Charging Party.With respect to the unfair labor practices, the complaint alleges,in substance, that on or about December 3, 1958, the Union and theSignatory Operators entered into a written contract containing aclause in which the Signatory Operators have agreed to cease andrefrain from handling, using, selling, transporting, or otherwisedealing in the products of other employers and have agreed to ceasedoing business with other persons and have, at all times materialherein, continuing to the date of the complaint, continued to main-tain this contract.The Respondents' answer, dated February 14, 1963, admits certainjurisdictional and factual allegations of the complaint, but denies thecommission of any unfair labor practices.On February 18, 1963, all parties to this proceeding entered intoa stipulation and jointly moved to transfer this proceeding directlyto the Board for findings of fact, conclusions of law, and Decisionand Order by the Board. The parties waived a hearing before aTrial Examiner, the issuance of an Intermediate Report by a TrialExaminer, the filing of exceptions with the Board, and oral argu-ment before the Board.The parties agreed that the stipulation, in-cluding the charge, complaint, notice of hearing, and answer, con-stitutes the entire record in the proceeding.On February 25, 1963, the Board granted the parties' motion totransfer the case to the Board.Briefs were thereafter filed by theGeneral Counsel and the Respondents.Upon the basis of the parties''Herein referred to as the Union,the UMW, or collectively with the Operators (foot-note 2,infra),the Respondents.-'Herein referred to as the Operators,the Signatory Operators,or, collectively with theUnion(footnote 1,supra),the Respondents. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulation, the briefs, and the entire record in the case, the Board smakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Operators, who are signatory to the National Bituminous CoalWage Agreement of 1950, are engaged in the production and miningof coal and annually ship coal in interstate commerce having a valuein excess of $50,000.Over the past 12 years between 74 and 79 percentof the bituminous coal produced in the United States, which duringthis period has been in excess of 300 million tons, has been producedby these Signatory Operators.The complaint alleges, the answer admits, and we find, that theOperators are engaged in commerce and their operations affect andhave affected commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Mine Workers of America, is, andat all times material herein has been, a labor organization within themeaning of Section 2 (5) of the Act.M. THE UNFAIR LABOR PRACTICESCollective-Bargaining HistoryCollective bargaining in the bituminous coal industry has followeda multiemployer pattern dating back to the turn of the century. From1898 until 1927 the Union and the operators in the "Central Competi-tive Field" negotiated agreements which set the pattern for coal minenegotiations in other areas of the country between various districts ofthe Union and local associations of coal mine operators.The bargain-ing procedures in the "Central Competitive Field" collapsed in 1927.From 1934 through 1940 agreements were negotiated between theUnion and the operators in the Appalachian area, which served as apattern for the remainder of the industry. In 1941 the Appalachianoperators split into northern and southern groups, which divisionpersists to this day. In addition, many midwestern operators negotiatewith the Union through local associations. Since 1950, the negotiationof collective-bargaining contracts for the industry has commencedwith the negotiation of an agreement with the Bituminous Coal Op-erators Association, herein called BCOA, representing the northernAppalachian group.The terms of the BCOA agreement are then3Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in this case to a three-member panel[Chairman McCulloch and Members Rodgersand Leedom]. RAYMOND 0. LEWIS, W. A. BOYLE & JOHN OWENS, ETC. 231presented to the Southern Coal Producers' Association, the Midwestoperators' associations, and individual operators, who apparentlyadopt the BCOA agreement. This procedure has resulted in a uniformagreement under which 74 to 79 percent of bituminous coal in theUnited States has been produced since 1950.Economic BackgroundThe production of bituminous coal in the United States has steadilydeclined during the last two decades.For example, in 1945 the totalproduction (in thousands of net tons) of bituminous coal was 577,617;in 1960 it was 413,000.Employment also has very significantly de-clined.In 1940 there were 416,400 production workers ; in 1950 therewere 343,700; in 1960 the number had been reduced to 139,400. Themost recent years with available statistics (1955-60) indicate that anannual average of 25 to 35 percent of total capacity lies idle.Addedto these facts is the further industrial necessity of one producer pur-chasing coal from another producer to fulfill his contract obligations.In the 3 years prior to the Protective Wage Clause amendment, i.e.,1956, 1957, 1958, purchases of such coal amounted to, respectively, 18.9percent; 14.6 percent; and 17.1 percent of total tonnage in the industry.In 1959 the figure was 12.1 percent, in 1960 it was 11 percent, and for1961 it had been further reduced to 9.5 percent (the latter, however,may be based upon incomplete figures).All parties stipulated thatlabor constitutes the principal cost item in the production of coal;that there is an ever-increasing number of very small producers in theindustry; and that the purchasing of coal by one producer from an-other producer is an essential marketing practice within the industry.The Protective Wage ClauseThe United Mine Workers has long sought to preserve work op-portunities for employees it represents by negotiation of contractual re-strictions upon the contracting-out of work.Examples of such clausesas they appeared in contracts between the Operators and the UMW go-ing back to 1941 are included in the stipulation of facts.These clausesdealt with the problem primarily by prohibiting Operators from leas-ing or subcontracting their own mining properties and facilities toothers as a subterfuge to avoid the provisions of the applicable col-lective-bargaining agreement.The bargaining history relating to the negotiation of the ProtectiveWage Clause, at issue herein, reveals that the UMW was convincedthat previous clauses did not give sufficient protection from "the everencroaching evils and practices of subcontracting."Accordingly, itmade the demand for additional restrictions on the Operators' right tosubcontract, which led to the negotiation of the Protective Wage 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDClause. The entire clause is set forth in Appendix A. In pertinent partitprovides:B. It is recognized that when signatory operators mine, pre-pare, or procure or acquire under subcontract arrangements, bi-tuminous coal mined under terms and conditions less favorablethan those provided for in this contract, they deprive employeesof employment opportunities, employment conditions and otherbenefits which these employees are entitled to have safeguarded,stabilized and protected.Accordingly, the Operators agree thatall bituminous coal mined, produced, or prepared by them, orany of them, or procured or acquired by them or any of themunder a subcontract arrangement, shall be or shall have beenmined or produced under terms and conditions which are as favor-able to the employees as those provided for in this Contract."Procured or acquired under a subcontract arrangement" meansany contract, lease, license, agreement, arrangement or under-standing pursuant to which the signatory operator acquires coal,either as principal or agent, directly or indirectly from a pro-ducer other than such signatory for delivery to a person otherthan such signatory.The obligation assumed hereunder shall not affect any agree-ment in effect as of the date of execution of this contract : Pro-vided, however, that any operator signatory hereto who is aparty to any agreement inconsistent with the obligations assumedhereunder shall not maintain such inconsistent agreement in ef-fect beyond the first date at which such agreement may be ter-minated by him in accordance with its terms.The Protective Wage Clause, which was set out in its entirety in thecomplaint as an agreement alleged to be violative of Section 8(a),also establishes a Joint Industry Contract Committee made up ofthree industry members and three union members. It is these mem-bers who are named as Respondents, both in their capacity as mem-bers and as agents for their principals, which, in the case of theindustry members, consist of all Signatory Operators.The industrymembers are selected by approval or ratification of operators repre-senting 51 percent or more of the total coal produced by all Signa-tory Operators during the previous calendar year.The members ofthe Committee have been delegated authority to make the final de-termination as to the fact of violation of the clause by any operator,and no operator can be judged to be in violation, without a determi-nation made by a majority vote of the Committee, and without anopportunity to be heard by the Committee.In an affidavit attached as an exhibit to the stipulation, John L.Lewis explains the industrial reasons for the within-industry pur- RAYMOND 0. LEWIS, W. A. BOYLE & JOHN OWENS, ETC. 233chases and the relationship of this "legitimate commercial practice"to the Protective Wage Clause as follows :4.The utility and steel industries are among the largest andmost stable purchasers of bituminous coal. It is customary forcompanies in these industries to cover a high percentage of theirneeds through long-term contracts. Producers entering into thesecontracts often need to supplement their own production in orderto meet delivery schedules.5.Certain consumers require a particular grade, quality, sizeor mix of coals.No single producer may be able to supply theprecise type of coal specified, thus necessitating a subcontract.6.Prior to the effective date of the 1958 amendments to theNational Bituminous Coal Wage Agreement, the legitimate com-mercial practices described in the preceding paragraphs hadgiven rise to certain abuses.These abuses arose from the factthat coal produced in mines having substandard labor conditionscan usually be purchased at prices below the cost of productionat unionized mines.This results not only from the lower wagespaid in substandard mines but also from the absence of contri-butions to any welfare fund, the lax observance of safety require-ments, and the generally lower standard of working conditionsand fringe benefits prevailing in these mines. Before December 1,1958, some producers who were signatories to the National Bi-tuminous Coal Wage Agreement regularly purchased coal fromsubstandard mines solely because of this cost differential.Thisoccurred even though, in many instances, the purchasing producerhad ample producing capacity available to satisfy his customer'srequirements and there were employees on layoff who desperatelyneeded the employment opportunities which would have beenavailable had their employer elected to produce all of the coalto be delivered to his customer rather than to purchase somefrom a substandard supplier.7.The ProtectiveWage Clause of the National BituminousCoalWage Agreement was demanded and negotiated by theUnited Mine Workers of America for the express purpose ofprotecting the jobs of those members of the Union who were beingexploited by the abuses described in Paragraph 6 hereof.The IssueThe General Counsel contends that the Protective Wage Clauseexpressly binds the Signatory Operators to cease and refrain fromdealing in any manner with coal mined by employers who are notobserving union standards, whether or not such employers are under 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract with the Union, and to cease doing business with such oper-ators, and, therefore, is prohibited by Section 8(e).4Respondents defend the clause on the ground that its purposes areprimary, rather than secondary, in nature, and that it does not committhe Signatory Operators to take any action which, if compelled byproscribed means, would be unlawful, under Section 8(b) (4). Itcontends the clause is beyond the reach of Section 8 (e) because itsbasic objective is to protect the work, and to maintain the contractstandards under which such work is performed, of employees coveredby the BCWA.DiscussionWe have carefully considered all arguments and we conclude, inagreement with the General Counsel, that the Protective Wage Clausecontravenes Section 8 (e). It is true, as pointed out by Respondents,that the Board has indicated that Section 8 (e) is not to be so literallyconstrued as to ban contracts which are intended to reserve, for theemployees within the bargaining unit, work which they have tradi-tionally performed.'We have approached the question of the in-validity of the Protective Wage Clause with that principle in mind.Further, we have considered that question with due regard for theeconomic and historical problems relating to subcontracting of workin the Bituminous Coal Industry, which the Protective Wage Clausewas intended to resolve.6The heart of the Protective Wage Clause reads :... the Operators agree that all bituminous coal mined, pro-duced, or prepared by them, or any of them or procured or ac-quired by them or any of them under a subcontract arrangement,shall be or shall have been mined or produced under terms andconditions which are as favorable to the employees as those pro-vided for in this Contract.A further provision of the clause provides :4In pertinent part that section provides:"It shall be an unfair labor practice for anylabor organization and any employer to enter into any contract or agreement, express orimplied,whereby such employer ceases or refrains or agrees to cease or refrain fromhandling,using,selling,transporting or otherwise dealing in any of the products of anyother employer, or to cease doing business with any other person .."While the con-tract provision herein question was agreed to in 1958,the stipulation in this case con-cedes that the parties have continued to maintain and give effect to the contract,and theBoard has decided, with court approval,that this is an "entering into" within the mean-ing of Section 8(e)(Hillbro Newspaper Printing Company,135 NLRB 1132, enfd subnom Tos Angeles Mailers Union No. 9 etc.,311 F.2d 121(C.A.D.C.).)5MinnesotaMilk Company,133 NLRB 1314.6In so doing,we have not considered such factors as in any way justifying an administra-tive exemption from the provisions of Section 8(e)The legislative history ofthatsectionmakes it plain that Congress rejected such an exemption.LegislativeHistory of theLabor-Management Reporting and Disclosure Act of 1959,vol. II, p 1428(2).See alsop. 1434(1).We do believe, however, that such factors are properly considered in reachingan understanding of the purpose and meaning of clause. RAYMOND O. LEWIS, W. A. BOYLE & JOHN OWENS, ETC.235... any operator signatory hereto who is a party to any agree-ment inconsistent with the obligations assumed hereunder shallnot maintain such inconsistent agreement in effect beyond the firstdate at which such agreement may be terminated by him in ac-cordance with its terms.It is at once apparent that such provisions establish a class of em-ployers with which the Signatory Operators are precluded from deal-ing in the purchase of coal, and that the Operators are required tocease doing business with such employers at the first opportunity pre-sented under whatever arrangements existed at the time of the signingof the National Bituminous Coal Wage Agreement. Furthermore, itis apparent that, whether or not the Signatory Operators were dealingat that time with a particular employer, they are required to refrainfrom dealing with it, if its employees do not work under standards asfavorable as those set forth in the contract between the Operators andthe Union.Respondents concede the foregoing.They argue, however, that itis not sufficient merely to show a cease-doing-business object to find aviolation of Section 8 (e), but that it is also necessary to show that thecommitment the Signatory Operators may have made to cease dealingwith nonsignatory producers is in support of the Union's dispute withthe excluded employers or class of employers'That is to say, suchcease-doing-business requirement must be in aid of the Union's at-tempt to organize the employees of the excluded employer, or to other-wise dictate the terms and conditions under which such employeeswork.Respondents contend that the Union has no primary disputewith the excluded employers, and the objective of the contractingparties, in executing the clause, was simply to preserve the work, andmaintain the contract standards under which such work is to beperformed, of employees covered by the National Bituminous CoalWage Agreement.We are not persuaded of the merits of the argument. It is not neces-sary for a union to have an active dispute with an employer or class ofemployers for its attempts to require another employer to agree to ceasedoing business with the former, to be secondary, rather than primary,in natures It is sufficient that the Union objects to the use of the dis-favored employer's products or services because of its failure to main-tain conditions of work approved by the Union .9We find, therefore,In effect, the Respondents agree that invocation of the protective wage clause toeffectuate a cessationof businessbetween a Signatory Operator and another employer withwhom the Union is engaged in a dispute might well be violative of Section 8(b) (4) (B),but that the clause does not require the Signatory Operator to cease doing business withsuch other employer for suchreasons, andit is therefore not violative of Section 8(e)sLocal1976,United Brotherhood of Carpenters and Joiners of America, AFL (SandDoor and PlywoodCo ), 113 NLRB1210; enfd.241 F. 2d 147 (ACA. 9), affd 357U S 93;Washington-Oregon Shingle Weavers' District Council,et al.(Sound Shingle Co.),101NLRB 1159,enfd. 211 F. 2d 149 (CA. 9).9 Truck Drivers Union LocalNo. 413etc.(The Patton Warehouse,Inc.),140 NLRB 1474. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the lack of an active primary dispute between the Union and theexcluded class of employers does not necessarily validate the clause.We turn then to Respondents' argument that the basic purpose andintention of the clause is to preserve the work, and to maintain thecontract standards under which such work is performed, of employeescovered by the BCWA. In support of this contention, Respondentsstress the fact that economic conditions within the industry have givenrise to marketing practices which are necessary to maintain the com-petitive position of any particular Signatory Operator.Of particularconcern, in this case, is the practice of purchasing "supplementary"coal, i.e., coal which the purchasing Operator cannot produce from hisown facilities, for sale along with coal that he produces.This prac-tice is utilized particularly in connection with the furnishing of coalto large utility and steel users, and without this practice most Op-erators would be unable to bid successfully on contracts let by suchusers, because the variety and volume of coal required would be beyondtheir capacity to produce.Respondents point out that recognition ofthe right to purchase "supplementary" coal operates to preserve workfor employees by enabling their employers successfully to competefor contracts to supply coal, thus retaining for the employees the workof producing that portion of the coal required under such contractswhich their employers can produce from their own mines.However,because recognition of the right to make "supplementary" purchasescould easily lead to the purchase of "substitute coal," i.e., coal which theemployer could produce himself, but would purchase under the guise of"supplementary" coal in order to gain the advantage of lower wagerates, the Union insisted on protection against such "evils . . . ofsubcontracting."This protection was achieved by attaching the sameconditions to the Operators' right to purchase "substitute" coal (in atleast one sense a right to subcontract) as was attached to the right topurchase "supplementary" coal.Accepting Respondents' statement of the economic reasons for theclause-and they are borne out by the facts which the parties stipulatedto the Board-as well as their analysis of the practical effects of theclause insofar as it goes, we are not persuaded that the clause falls out-side the reach of Section 8 (e).With regard to the limitation on the right to purchase "supple-mentary" coal, there would be more substance to the claimed work pre-servation objective of the clause, if such right were confined to pur-chases from other Signatory Operators.Then, at least, the clausewould operate to preserve the work of producing the "supplementary"coal for the employees covered by the BCWA, of which the clause is apart.10As it now stands, however, neither the employees of the Signa-10For purposes of deciding this case, we accept as correct, without so deciding, theassumption implicit in Respondents'arguments that the contract unit,rather than thevarious associationwide units and single-employer units covered by the BCWA,isthe RAYMOND 0. LEWIS, W. A. BOYLE & JOHN OWENS, ETC.237tort' Operator making the supplementary purchases, nor the employeesof other Signatory Operators, have any assurance that the work ofproducing such coal has been preserved for them; the former, becauseby definition they would in no event perform such work, and the latter,because the Signatory Operator making the purchase could purchasecoal from employers not signatory to the contract.Thus, the limita-tion actually imposed by the clause appears to be not primarily for thepurpose of preserving work for employees covered by the contract butfor the purpose of regulating the employment terms and conditions ofemployees of other employers with whom signatory employers maydo business.With respect to the effect of the clause on the right to purchase"substitute" coal, much of the foregoing applies with equal or greaterforce.In this respect, the clause permits work which is normally per-formed by the employees of a Signatory Operator to be performed byemployees not covered by the contract, provided they work under termsand conditions as favorable as those provided by the BCWA.Had thecontracting parties been concerned with preserving contract work tothe employees covered by the contract, they could have completelybanned "substitute" purchases from employers not covered by thecontract.Their failure so to provide persuades us that the purposeof permitting Signatory Operators to subcontract work to producersobserving contract standards, but not to others, was to create pressuresconducive to the extension of the Union's contract to unorganized pro-ducers, rather than to preserve work for employees under the BCWA.It is argued that the contract provision removes one incentive-lower wage costs-to contract out unit work and is therefore protec-tive of unit work, primary in objective and lawful under Section 8 (e).But as pointed out above, the principal protection afforded by theclause is to employees of the subcontractors, since the loss of work tocontract unit employees is permitted.Moreover, the same argument,about reducing the incentive to subcontract, can be and has been madein behalf of clauses limiting subcontracting to other employers undercontract with the union.But that argument has previously beenrejected by the Board,li with the approval of the court.12The explicit exemptions in the provisos to Section 8 (e) permittingsuch subcontracting limitations in the building construction and gar-appropriate bargaining unit for purposes of deciding whether unit work is reserved foremployees in the unit.We note that the General Counsel apparentlydoesnot accept thisassumption, because he contends that the protective 'sage clause can be interpreted asan implied agreementbinding theSignatory Operators to purchase coal only from eachother, and he contends that even if so interpreted, it violates Section 8(e).We rejectthat interpretation of the clause.11Greater St. Louts Automotive Trimmers and Upholsterers Association,Inc.,134 NLRB1354See alsoMeat and Highway Drivers etc.,Local Union No 710,et al (Wilson & Co,Inc.),143 NLRB 1221 (Member Brown dissenting on this point).1]District No. 9, International Association of Machinists,AFL-CIO v N L R.B ,315F. 2d 33(C.A.D.C.). 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDment industries only serve to make clear the congressional purpose in1959 to prohibit it elsewhere.On the basis of the foregoing, we find that the Protective WageClause requires Signatory Operators to cease and to refrain from do-ing business with nonsignatory producers, unless such producersadopt terms and conditions of work comparable to those establishedin the BCWA. That agreement contains comprehensive and detailedprovisions regulating terms and conditions of employment, includingprovisions requiring contributions to the Union's welfare and retire-ment fund. It is, therefore, apparent that realistically appraised, theclause, in design and intent, requires unorganized producers to adoptunion standards if they are to remain or become eligible to receive"subcontracts" from Signatory Operators. It is well established thatsuch a limitation on,an employer's right to do business with another,whether explicitly or implicitly imposed by a collective-bargainingagreement, violates Section 8(e).13We therefore conclude that theProtectiveWage Clause, at issue herein, violates Section 8(e) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Signatory Operators to the National Bituminous Coal WageAgreement of 1950,,as amended, are engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2. International Union, United Mine Workers of America, is alabor organization within the meaning of Section 2(5) of the Act.3.The Protective Wage Clause of the National Bituminous Coal"SeePattonWarehouse,Inc., supra;Meat and Highway Drivers etc,Local UnionNo. 710, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America(Wilson & Co, Inc),supra(Chairman McCulloch and Member Brown dis-senting in part).General Teamsters',Warehousemen and Helpers Union, Local No. 890(San Joaquin Valley Shippers'Labor Committee),137 NLRB 641.Bakery Wagon Drivers& Salesmen,Local Union No. 484(Sunrise Transportion),137 NLRB 987. RetailClerksUnion, Local 770, at al. (The Frito Company),138 NLRB 244. RAYMOND 0. LEWIS, W. A. BOYLE & JOHN OWENS, ETC.239Wage Agreement of 1950, as amended, is an agreement which is pro-hibited by Section 8 (e) of the Act.4.Respondents, by maintaining, enforcing, and giving effect at alltimes material herein to the Protective Wage Clause continuing to thedate of the complaint, have violated and are violating Section 8 (e)of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Raymond O.Lewis, W. A. Boyle, and John Owens, as agents for the InternationalUnion, United Mine Workers of America and as members of the JointIndustry Contract Committee established by the National BituminousCoil Wage Agreement of 1950, and, Edward G. Fox, C. W. Davis, andHamilton K. Beebe, as agents for the Coal Operators signatory to theNational Bituminous Coal Wage Agreement of 1950 and as membersof the Joint Industry Contract Committee established by that Agree-ment, their officers, representatives, agents, successors, and assigns,shall :1.Cease and desist from :(a)Maintaining, enforcing, or giving effect to the Protective WageClause of the National Bituminous Coal Wage Agreement of 1950, asamended.(b)Entering into, actively maintaining, and giving effect to, orenforcing any other contract or agreement, express or implied, wherebythe Signatory Operators cease or refrain, or agree to cease or refrain,from handling, using, selling, transporting, or otherwise dealing inany of the products of any other employer, or from doing businesswith any other person, in violation of Section 8 (e) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Union's business offices, meet-ing halls, and, places where notices to members are customarily posted,and at the j obsites of the Signatory Operators in, places where noticesto employees are customarily posted, copies of the attached noticemarked "Appendix B." 14 Copies of said notice, to be furnished bythe Regional Director for the Fifth Region, shall, after being dulysigned by Respondents, be posted by the Union and by the Operatorsimmediately upon receipt thereof and be maintained by them for 60consecutive days thereafter.Reasonable steps shall be taken by theUnion and by the Operators that said notices are not altered, defaced,or covered by any other material.14 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"A Decisionand Order"the words "ADecree of the United States Court of Appeals, Enforcing an Order." 240DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, of the action taken by theRespondents to comply herewith.APPENDIX APROTECTIVEWAGE CLAUSEThe United Mine Workers of America(which, as used in thisClause, includes all of its Districts,Local Unions, Officers or Agents)and the Operators signatory hereto affirm their intention to maintainthe integrity of this contract in all of its parts.The objective of thiscontract is to provide the maximum possible continuity and stabilityof employment under the conditions set forth herein.The partieshereto agree that bituminous coal mines shall be so operated as not todebase or lower the standards of wages,hours, safety requirements-andother conditions of work, established by this contract.The partiesrecognizing their obligation each as to the other to exercise all possibleefforts and means to attain these objectives further agree as follows:A. During the period of this Contract, the United Mine Workersof America will not enter into, be a party to, nor will it permit anyagreement or understanding covering any wages, hours or otherconditions of work applicable to employees covered by this Con-tract on any basis other than those specified in this Contract orany applicable District Contract.The United Mine Workersof America will diligently perform and enforce without discrimi-nation or favor the conditions of this paragraph and all othersterms and conditions of this Contract and will use and exercise itscontinuing best efforts to obtain full compliance therewith by eachof the parties signatory hereto.B. It is recognized that when signatory operators mine, pre-pare, or produce or acquire under subcontract arrangements,bituminous coal mined under terms and conditions less favorablethan those provided for in this contract, they deprive employeesof employment opportunities, employment conditions and otherbenefits which these employees are entitled to have safeguarded,stabilized and protected.Accordingly, the Operators agree thatall bituminous coal mined, produced, or prepared by them, or anyof them, or procured or acquired by them or any of them under asubcontract arrangement, shall be or shall have been mined orproduced under terms and conditions which are as favorable to theemployees as those provided for in this Contract."Procured or acquired under a subcontract arrangement" meansany contract,lease, license, agreement, arrangement or under-standing pursuant to which the signatory operator acquires coal,either as principal or agent, directly or indirectly from a producer RAYMOND O. LEWIS, W. A. BOYLE & JOHN OWENS, ETC. 241other than such signatory for delivery to a person other than suchsignatory.The obligation assumed hereunder shall not affect any agree-ment in effect as of the date of execution of this contract : Pro-vided, however, that any operator signatory hereto who is a partyto any agreement inconsistent with the obligations assumed here-under shall not maintain such inconsistent agreement in effectbeyond the first date at which such agreement may be terminatedby him in accordance with its terms.The Operators signatory to this agreement shall so conduct theirown operations (whether operated directly or indirectly, orthrough subsidiaries or affiliates) so as to fully comply with theirobligations under this Clause.The obligation of each Operatorsignatory hereto, which is several and not joint, to fully performall the conditions in this paragraph B contained, shall be a directand continuing obligation of said Operator during the life of thisAgreement.As a part of the consideration for this Agreement, the Oper-ators signatory hereto agree that this Clause covers the opera-tion of all the coal lands, coal producing or coal preparationfacilities owned or held under lease by them, or any of them,or by any subsidiary or affiliate at the date of this Agreement,or acquired during its term which may hereafter (during theterm of this Agreement) be put into production or use.Thesaid Operators agree that they will not lease, license, or contractout any coal lands, coal producing or coal preparation facilitiesas a subterfuge for the purpose of avoiding the application ofthis Clause.C. There is hereby established a Joint Industry Contract Com-mittee composed of six (6) members, three (3) of whom shall beappointed and may be removed by the Union and three (3) ofwhom shall be appointed and may be removed by the Operators.Such appointments shall be made and notice thereof given tothe proper parties hereto as expeditiously as possible and notlater than thirty (30) days after the date of the execution ofthis Contract.In the event of resignation, removal, death, in-ability or unwillingness to serve of any of the members of theCommittee, the Union shall appoint the successor or successorsof the members originally appointed by it and the Operatorsshall appoint the successor or successors of the members orig-inally appointed by them.Action which may be required ofthe Operators for the appointment of any member of the JointIndustry Contract Committee representing them may be takenby those Operators who, at the time, are signatories hereto.Au- 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorization, approval or ratification of Operators representingfifty-one (51) percent or more of the coal produced for use orsale during the calendar year previous to that in which suchaction is taken shall be sufficient to bind all Operators.The Joint Industry Contract Committee may appoint suchJoint District Contract Committees in such districts or groups ofdistricts as it may determine, such district committees to consistof such numbers of members, half of whom shall represent theUnion and half of whom shall represent the Operators in thatdistrict or groups of districts, as the Industry Committee shalldeem advisable.The Joint District Contract Committees shallassist the Joint Industry Contract Committee in making anyinvestigation hereunder.The Joint Industry Contract Committee and the Joint DistrictCommittees when authorized by and under the supervision of theIndustry Committee, may employ such clerical and other em-ployees as are required for the performance of their duties here-under.Expenses of all Committees shall be borne equally bythe Union and the Operators.D.Within one hundred and twenty days after the executionof this contract and each six months thereafter each Operatorsignatory hereto shall certify in writing to the Joint DistrictContract Committee for the District where he maintains hisprincipal place of business where such a District Committeeexists, or to the Joint Industry Contract Committee where noDistrict Committee exists, that he is in full compliance with allthe terms and conditions of this contract or any applicable Dis-trictAgreement.Within one hundred and twenty days afterthe execution of this Agreement, and each six months thereaftereach Union District Present shall certify in writing to his JointDistrict Committee, if one exists, or, if none exists, to the JointIndustry Contract Committee, a complete list of all Operatorsand Mines engaged in the production of bituminous coal withinhis district whose operations are under contract with the Union.No operator may be found to be in violation of this ProtectiveWage Clause with respect to any coal produced by another oper-ator who is listed on the Contract list to be furnished by UnitedMine Workers of America under this paragraph, unless and untilsuch operator is notified in writing by the Joint Industry Con-tract Committee that such operator has failed to comply withthe provisions of this Clause and such failure has not beencorrected.E. Any party signatory to this contract shall have the rightat any time to file a complaint with the Joint Industry Contract RAYMOND 0.LEWIS,W. A. BOYLE & JOHN OWENS, ETC. 243Committee alleging a violation of any provision of this ProtectiveWage Clause. In the event such a charge is filed it shall be theduty of the Joint Industry Contract Committee to investigateand determine the facts with respect to such alleged violation.Any determination by the Joint Industry Committee that a vio-lation of this Clause has occurred may bemadeonly upon theconcurrence'therein of a majority of the membership of theCommittee.Notice by the Committee to the affected party, op-portunity for the party to be heard, and failure promptly to effectfull compliance after a finding of violation by the Committeeshall be deemed a condition precedent to any final determinationthat a violation of this Clause has occurred.Findings made bythe Joint Committee, after notice and opportunity for hearing,shall be served upon all parties to the proceeding, and shallconstitute a final determination as to the fact of a violation.Failure or refusal of United Mine Workers or any Operatorsignatory hereto to comply with a final determination by theCommittee of a violation of Paragraphs (A) of (B) of thisClause may be deemed a violation of this Agreement.The Mine Workers agree to make available to the Joint In-dustry Contract Committee all contracts, agreements, or under-standings entered into by the Mine Workers with any personengaged in the production of bituminous coal, and further agreeto appear before the Committee on request by it and inform theCommittee on such other related and pertinent matters as shallbe essential to the Committee's investigation of an alleged vio-lation of this Protective Wage Clause.Each Operator signatoryhereto agrees to appear before the Committee on request by itand inform the Committee as to the source and quantity of coalproduced or purchased or otherwise acquired, payment of wagesto,and hours and working conditions of classified employees,payments to the United Mine Workers of America Welfare andRetirement Fund, and such other related and pertinent mattersas shall be essential to the Committee's investigation of an allegedviolation of this ProtectiveWage Clause.The authority of the Committee is restricted to the subjectmatter covered in this ProtectiveWage Clause and shall notextend to disputes concerning the administration of the Contractwhich are of the type that have heretofore been processed underthe grievance procedures provided for in the Section of the Con-tract entitled "Settlement of Local and District Disputes"; norshall the provisions of this "Protective Wage Clause" be subjectto the terms or conditions of the "Settlement of Local and Dis-trictDisputes" section of this Contract.727-083-64-vol.144-17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL SIGNATORY OPERATORS TO THE NATIONAL BITUMI-NOIIS COAL WAGE AGREEMENT OF 1950, As AMENDED AND THEIREMPLOYEES AND TO ALL MEMBERS OF THE INTERNATIONAL UNION,UNITED MINE WORKERS OF AMERICAPursuant to a Decision' and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT maintain, enforce, or give effect to the ProtectiveWage Clause of the National Bituminous Coal Wage Agreementof 1950, as amended.WE WILL NOT enter into, actively maintain, and give effect to,or enforce any other contract or agreement, express or implied,whereby the Signatory Operators cease or refrain, or agree tocease or refrain, from handling, using, selling, transporting, orotherwise dealing in any of the products of any other employer,or from doing business with any other person, in violation ofSection 8(e) of the Act.MEMBERS OF THE JOINT INDUSTRY CONTRACTCOMMITTEE ESTABLISHED BY THE NATIONALBITUMINOUS COAL WAGE AGREEMENT Or1950, AND AS AGENTS FOR THE UNITED MINEWORKERS OF AMERICA,Dated--------------------------------------------------------(RAYMOND 0 LEWIS)Dated--------------------------------------------------------(W.A. BOYLE)Dated--------------------------------------------------------(SOHN OWENS)AsMEMBERS OF THE JOINT INDUSTRY CON-TRACTCOMMITTEE ESTABLISHED BY THENATIONALBITUMINOUSCOAL WAGE AGREE-MENTor 1950,AND AS AGENTS FOR COALOPERATORS SIGNATORY TO THE NATIONALBI-TUMINOUSCOAL WAGE AGREEMENT OF 1950,Dated-------- ------ ----------------------------------------(EDWABD G. Fox)Dated---------------- ----------------------------------------(CW. DAVIS)Dated---------------- ----------------------------------------(IIAMILTON K BEEBE) BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.245This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, 707 North Calvert Street, Baltimore, Maryland,Telephone No. 752-8400, Extension 2100, if they have any questionconcerning this notice or compliance with its provisions.Burlington Industries,Inc., Vinton Weaving Company PlantandTextileWorkers Union of America,AFL-CIO-CLC.Case No.5-CA-2207.August 27, 1963DECISION AND ORDEROn February 8, 1963, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled case, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices violative of Section 8 (a) (1) and (3) of the Act and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report. The TrialExaminer also found that the Respondent had not engaged in certainother unfair labor practices violative of Section 8 (a) (1) of the Act andrecommended that the complaint with respect thereto be dismissed.Thereafter, the Respondent and the Charging Party filed exceptionsto the Intermediate Report and the Charging Party filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record 1 in the case, and hereby adopts the TrialExaminer's findings,2 conclusions, and recommendations with themodifications herein noted.1The Charging Party's request for oral argument is hereby denied as the record, in-cluding the exceptions and brief,adequately presents the issues and positionsof theparties.2The Respondent has excepted to the Trial Examiner's finding that the Respondentviolated Section 8(a) (1) of the Act by posting on its bulletin boards two pictures which,together with a caption above and a statement beneath the pictures, suggest that theadvent of the Union would result in the closing of the plant.Since the same order, in anyevent,would issue,Members Rodgers and Leedom do not find it necessary to pass uponthis alleged violation.ChairmanMcCullochwould affirm the Trial Examiner's finding thatthe posting of these pictures violated Section 8(a) (1).144 NLRB No. 37.